Citation Nr: 0301672	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-07 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD includes symptoms such as anxiety, 
anger, depression, and sleep impairment that cause difficulty 
in establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the August 2000 rating decision, the August 2001 
Statement of the Case, and the November 2002 Supplemental 
Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim. In addition, the RO sent the veteran a letter in 
April 2001 that specifically informed him of the provisions 
of the VCAA.  In response, the veteran wrote that he had 
received all treatment at the VA Medical Center.  Therefore, 
the Board finds that the rating decision, Statement of the 
Case, Supplemental Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered relevant VA treatment records and statements 
submitted by the veteran.  The veteran also was afforded a VA 
examination.  The veteran submitted no additional medical 
evidence or personal hearing testimony in support of his 
claim.  Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The veteran contends that his PTSD is more disabling than 
currently evaluated by the RO.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 1991).  
Separate Diagnostic Codes identify various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

The record shows that the RO granted service connection for 
PTSD in a May 1998 rating decision and assigned a 30 percent 
evaluation effective from August 1994.  In December 1999, the 
veteran submitted a claim for an increased evaluation.  The 
RO denied the veteran's claim in the August 2000 rating 
decision and the present appeal ensued.

In the veteran's claim, he wrote that he used medication to 
sleep, that he was irritable, and that he stayed away from 
other people.  The veteran also wrote that he experienced 
great anxiety due to his physical disabilities, and that 
these disabilities prohibited him from working.

VA treatment records dated from January through December 1999 
show that the veteran reported predominant symptoms of 
insomnia and anxiety, as well as occasional auditory 
hallucinations.  In January 1999, the veteran was assessed 
with PTSD with psychosis.  In March 1999, the veteran 
reported that he was sleeping better and had fewer nightmares 
due to the change in his medication.  He had difficulty with 
anger control and occasionally heard voices.  In June 1999, 
the veteran reported that both his sleep and his temper were 
improved, and that he had no hallucinations.  In September 
1999, the veteran reported sleeping 8 to 9 hours per night 
for the past 3 to 6 months.  He had decreased nightmares of 
only 1 to 2 per week.  He had fewer auditory hallucinations 
and no suicidal thoughts.  In December 1999, the veteran 
reported a recent increase in nightmares, anger, and family 
stress.

At a VA examination in May 2000, the veteran reported that he 
had never been hospitalized for PTSD.  He had been followed 
at the VA outpatient clinic for the past three years with 
medication and psychotherapy.  He also used medication for 
heart disease and diabetes and was restricted in his physical 
activity due to these disabilities.  He had not worked since 
1990 due to his heart disease and PTSD.

The veteran complained of insomnia and of sleeping only 1 1/2 
hours per night.  He had nightmares 4 to 5 times per week and 
intrusive thoughts during the day.  He had flashbacks and 
disassociated from his surroundings.  The veteran avoided 
stimuli that reminded him of war or violence.  The sound of 
helicopters and conversation concerning death bothered him.  
He reported difficulty with concentration and memory.  He 
avoided emotional closeness and sexual relations with his 
wife.  The veteran had no friends and spent his time alone in 
his house.  He took an occasional walk and enjoyed fishing.  
The veteran related that he had a bad temper and was easily 
irritated.  He had been physically violent in the past, but 
not in recent years.  The veteran felt depressed due to his 
inability to work.  He had a poor appetite and had had 
suicidal ideation a month ago.  He believed that his 
medication helped him to sleep and that the therapy helped 
him to be nonviolent.

Upon mental status examination, the veteran presented as 
well-groomed, oriented, and cooperative, with good eye 
contact.  Speech was spontaneous with a normal rate and flow.  
Affect was depressed and somewhat anxious.  Memory was intact 
with no evidence of impairment of thought processes.  No 
hallucinations, delusions, inappropriate or ritualistic 
behavior, or obsessional thinking were reported or observed.  
No impaired impulse control was reported.  The veteran was 
diagnosed with PTSD and dysthymic disorder and assigned a 
Global Assessment of Functioning (GAF) score of 45.

VA treatment records show that the veteran was followed in 
May and July 2000 with continued complaints of insomnia, 
anxiety, and depression.  In May 2000, the veteran exhibited 
an anxious mood and a constricted affect.  He was assigned a 
GAF score of 50.  In his Notice of Disagreement submitted in 
September 2000, the veteran reported that he continued to 
have nightmares, and difficulty with his temper, memory, and 
social isolation.  He also reported anxiety and panic that 
was related to his physical disabilities.  

At VA mental health assessments in October 2000 and January 
2001, the veteran complained of sleeplessness and anxiety.  
He denied depressive vegetative symptoms or suicidal or 
homicidal thoughts.  Mental status examination found him to 
be appropriately groomed, cooperative, and oriented, with 
good eye contact.  Mood appeared euthymic and affect was 
full.  Memory, insight, and judgment were intact.  There was 
no evidence of delusions, hallucinations, or homicidal or 
suicidal thoughts.  In his VA Form 9 submitted in September 
2001, the veteran reported problems with anger control, 
almost daily panic attacks, sleep impairment, and memory and 
concentration impairment.  

The veteran's PTSD has been assigned a schedular 30 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under this Diagnostic Code, a 
30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for a 50 percent evaluation 
have been met.  In so finding, the Board observes that the 
veteran exhibits some of the listed criteria for a 50 percent 
evaluation, such as panic attacks more than once a week, 
complaints of memory impairment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  In addition, the 
veteran has severe sleep impairment, and problems with anger 
control, anxiety, and depression.  He also has a history of 
auditory hallucinations and has been assigned GAF scores 
representative of serious impairment.  Considering all of 
these symptoms, the Board finds that a 50 percent evaluation 
is the most representative of the veteran's overall 
disability picture.

Nevertheless, the Board finds that the requirements for an 
evaluation in excess of 50 percent have not been met.  The 
veteran generally does not exhibit the symptomatology 
required for a 70 percent evaluation.  In this regard, the 
Board notes that the veteran's recent mental status 
evaluations have identified no deficiencies of personal 
hygiene, thought, speech, memory, or impulse control.  There 
is also no current evidence of suicidal ideations or 
obsessional routines.  The veteran continues to perform 
activities of daily living and maintains relationships with 
his wife and children.  While the veteran has been unemployed 
for many years, both the evidence of record and the veteran's 
statements reflect that this is largely due to his physical 
disabilities.  Accordingly, an evaluation of 50 percent, but 
no more than 50 percent, is granted.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's PTSD has caused marked interference with his 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards.  Accordingly, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 50 percent for PTSD is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

